      Case 5:19-cv-01415-JKP-ESC Document 34 Filed 09/03/20 Page 1 of 18




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

SYMON MANDAWALA,

              Plaintiff,

v.                                                       No. SA-19-CV-01415-JKP-ESC

BAPTIST SCHOOL OF HEALTH
PROFESSIONS, TENET, BLAINE
HOLBROOK, NICKI ELGIE

              Defendants.

                                           ORDER

       This matter is before the Court on Defendants Baptist School of Health Professions,

Northeast Baptist Hospital, and Blaine Holbrook’s (collectively, “Defendants”) Motion to

Dismiss (ECF No. 23) to which Plaintiff Symon Mandawala (“Mandawala”) responded (ECF

No. 25). Upon consideration of the motion, the response, the record, and the relevant law, the

Court concludes the Motion to Dismiss shall be GRANTED IN PART and DENIED IN PART.

                                 FACTUAL ALLEGATIONS

       Accepted as true and taken in the light most favorable to him, Mandawala’s amended

complaint alleges the following. See ECF No. 22. Symon Mandawala is an African American

male. Mandawala was a student in the Baptist School Of Health Professions’ (“Baptist”)

Diagnostic Medical Sonography program from September 4, 2016 through August 26, 2018,

during which he completed fifty-six of the sixty-four credits required to graduate. In September

2017, after Mandawala had successfully completed rotations at three other clinical sites (Baptist

sends students to six hospitals for practicum experience where, under supervision, they complete

sonograms on patients) the clinical coordinator, Melissa Moorman (“Ms. Moorman”), assigned

him to Mission Trail Baptist Hospital.
      Case 5:19-cv-01415-JKP-ESC Document 34 Filed 09/03/20 Page 2 of 18




       During Mandawala’s time at Mission Trail, the technician at the site, Sandra, did not

allow Mandawala to conduct any scans (sonograms). The only time Mandawala was allowed to

conduct scans was when Sandra was not working and a technician named Zaret Montavol was

working. Mandawala informed his classroom instructor, Stacy Palmer, and a senior faculty

member, Stephanie Wanat (“Ms. Wanat”), that he was not being allowed to do any scans. After

five weeks at Mission Trail, Ms. Moorman transferred Mandawala to Baptist Medical M&S

Imaging, where he was able to successfully complete the class requirements. Mandawala was

then assigned to Northeast Baptist Hospital.

       At Northeast Baptist Hospital (“Northeast”), Mandawala was supervised by technicians

Virj Pascale and Debra Forminos (“Ms. Forminos”). Mr. Pascale supervised Mandawala’s work

approximately eighty percent of the time and Ms. Forminos the remaining twenty percent.

Mandawala observed that the evaluations he received from Mr. Pascale were generally positive,

while Ms. Forminos’s evaluations were wholly negative. Ms. Forminos demanded that

Mandawala show her deference based on her long service with Baptist; she insisted she grade

Mandawala’s work even though, in conformance with school policy, Mandawala had requested

Mr. Pascale grade his work; and Ms. Forminos and a technician named Stacy spoke in whispers

about Mandawala. Once, after two obstetrical patient scans, Ms. Forminos suggested to

Mandawala sonography is a career better suited for women. She illustrated her point by saying

that some female patients refused to be scanned by Mr. Pascale.

       Based on his observations and experiences, Mandawala believed Ms. Forminos and Stacy

were treating him differently than his female peers. Mandawala shared this with Ms. Wanat and

asked to be assigned to a different location. Ms. Wanat responded that Ms. Forminos had made

the same request, citing scheduling difficulties. However, email communications among Baptist

staff and the Northeast supervising technicians suggest that Ms. Forminos’s request was made
                                               2
         Case 5:19-cv-01415-JKP-ESC Document 34 Filed 09/03/20 Page 3 of 18




not because of scheduling difficulties but because she preferred to have white female students in

the clinical rotations she supervised. Mandawala received a poor grade from Ms. Forminos and,

despite his complaint that she had been treating him differently than his female peers and his

request to be graded by Mr. Pascale, the school allowed the grade to stand.

         Mandawala was assigned to Resolute Hospital for his final clinical rotation. There,

clinical instructor Chelsea Jackson directed Mandawala to conduct an ultrasound of a patient’s

carotid artery. Mandawala was unprepared to conduct this ultrasound because vascular

sonography was an elective and not part of the core curriculum. He objected to the assignment,

telling Ms. Jackson, “I cannot do this because it’s not part of my schoolwork.” ECF No. 22, par.

31. Mandawala was not opposed to doing the sonogram. If vascular sonography was to be a

mandatory part of the curriculum, he only wanted notice and time to prepare.

         In response, Ms. Jackson demanded Mandawala’s immediate removal from the site, gave

him a “low” grade, and recommended that Baptist fail him. On the last day, Baptist told

Mandawala he had failed the course and he would have to retake the course and pay for it.

Baptist supported its decision with emails from Ms. Forminos and Ms. Jackson to Ms. Moorman.

Baptist deemed this interaction a hearing and thereupon, its decision to fail Mandawala became

final.

                                       LEGAL STANDARD

         To survive a motion to dismiss filed pursuant to Fed. R. Civ. P. 12(b)(6), the complaint

must allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).
                                                  3
      Case 5:19-cv-01415-JKP-ESC Document 34 Filed 09/03/20 Page 4 of 18




       A court addressing a motion to dismiss pursuant to Rule 12(b)(6) must “construe the

complaint in the light most favorable to the plaintiff and draw all reasonable inferences in the

plaintiff’s favor,” Severance v. Patterson, 566 F.3d 490, 501 (5th Cir. 2009), and “must limit

itself to the contents of the pleadings, including attachments thereto.” Brand Coupon Network,

L.L.C. v. Catalina Mktg. Corp., 748 F.3d 631, 635 (5th Cir. 2014). The focus is not on whether

the plaintiff will ultimately prevail, but whether that party should be permitted to present

evidence to support adequately asserted claims. Twombly, 550 U.S. at 563 n.8.

       A complaint may be dismissed as a matter of law for failure to state a claim for two

reasons: (1) lack of a cognizable legal theory; or (2) insufficient facts under a cognizable legal

theory. Frith v. Guardian Life Ins. Co., 9 F.Supp.2d 734, 737–38 (S.D. Tex. 1998). Thus, to

qualify for dismissal under Rule 12(b)(6), a complaint must, on its face, show a bar to relief.

Clark v. Amoco Prod. Co., 794 F.2d 967, 970 (5th Cir. 1986).

                                          DISCUSSION

A. Discrimination Based on Race or Gender

       Defendants contend that in his amended complaint, Mandawala “still failed to plead

sufficient facts from which the Court can infer that any Defendant engaged in intentional

discrimination based on his race or sex.” ECF No. 23 at 8. Specifically, Defendants assert that

the allegations in the amended complaint allege only a subjective belief that Ms. Forminos favors

female students over male students, that Mandawala’s allegations contain contradictions, and

that even though he alleges he discussed Ms. Forminos’s alleged conduct with an administrator,

his allegations do not give rise to “actual knowledge of discrimination” as required by Gebser.

Id. at 9 (citing Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274 (1998)).

       To state a claim for discrimination under Title VI, a plaintiff must plausibly allege

defendant (1) received federal financial assistance, and (2) intentional discrimination on the basis
                                                 4
      Case 5:19-cv-01415-JKP-ESC Document 34 Filed 09/03/20 Page 5 of 18




of race, color, or national origin. Alexander v. Sandoval, 532 U.S. 275, 280 (2001) (emphasizing

that a private right of action is available only for intentional discrimination); Kamps v. Baylor

Univ., 592 F. App’x 282, 286 (5th Cir. 2014) (noting Title VI prohibits only intentional

discrimination). To state a claim for discrimination under Title IX a plaintiff must plausibly

allege the defendant (1) received federal financial assistance, and (2) excluded him from

participation in defendant’s educational programs because of his sex. Cannon v. Univ. of

Chicago, 441 U.S. 677, 680, 717 (1979). In a private cause of action, the plaintiff must allege

that an “appropriate person”—an official authorized to institute corrective measures—had

“actual knowledge” of the discrimination and responded with “deliberate indifference.” Gebser,

524 U.S. at 290 (distinguishing claims involving an official policy of discrimination from those

seeking to hold an institution liable for the discriminatory acts of an individual).

       The amended complaint does not plausibly allege that Baptist responded with deliberate

indifference to alleged race or national origin discrimination. Mandawala alleges he gave Ms.

Wanat “a copy of a comment” by a former female Latino student who described how she “felt

about Mrs. Forminos treatment” as proof “that Mrs. Forminos does not like students that are non-

white.” ECF No. 22, par. 48. The interactions with Stacy and Ms. Forminos Mandawala

describes in his amended complaint make no mention of Mandawala’s race or national origin.

And with the exception of the former student’s comment, Mandawala does not allege that he

reported any incidents of race discrimination to anyone at Baptist. Thus, it is impossible to infer

that Baptist knew about race or national origin discrimination by technicians at Northeast and yet

was deliberately indifferent to it. Furthermore, an allegation that he shared subjective beliefs—

his or another student’s—with Ms. Wanat is not the same thing as alleging Baptist had actual

knowledge of racial discrimination and was deliberately indifferent. Allegations of subjective

views, without supporting factual allegations, do not give rise to an inference of intentional
                                                  5
      Case 5:19-cv-01415-JKP-ESC Document 34 Filed 09/03/20 Page 6 of 18




discrimination nor an inference of deliberate indifference to discrimination. See Byers v. Dallas

Morning News, Inc., 209 F.3d 419, 427 (5th Cir. 2000). Therefore, the amended complaint does

not plausibly allege a Title VI claim founded on intentional race or national origin discrimination

against Mandawala. Because Mandawala failed to allege sufficient facts to support a reasonable

inference of discrimination based on his race or national origin, Mandawala’s Title VI claim is

dismissed.

       The amended complaint alleges that Mandawala told Ms. Wanat that Ms. Forminos

suggested to him that sonography is a career better suited for women. He also told Ms. Wanat

that Ms. Forminos was treating him differently than his female peers. As evidence, he pointed to

the evaluations he received from Ms. Forminos compared to the evaluations he received from

Mr. Pascale. Mandawala further avers that he asked Ms. Wanat to move him from the Northeast

site because Ms. Forminos treated him differently than his female peers.

       Construing the facts asserted in the amended complaint in the light most favorable to

Mandawala, and upon drawing all reasonable inferences in his favor, the Court must conclude

Mandawala asserted enough facts to give rise to an inference of intentional discrimination based

on his sex and Baptist’s deliberate indifference to that discrimination. The focus is not on

whether Mandawala will ultimately prevail, but whether he should be permitted to present

evidence to support any adequately asserted claims. See Twombly, 550 U.S. at 563 n.8. Because

Mandawala asserted sufficient facts to support a reasonable inference of discrimination based on

his sex, this claim will proceed.

B. Freedom of Speech; Deprivation of Property Right

       Defendants contend Mandawala cannot make out a First Amendment retaliation claim

because he has failed to establish a prima facie case. ECF No. 23 at 10. Specifically, the

amended complaint does not make clear what adverse action was taken in response to his
                                                6
      Case 5:19-cv-01415-JKP-ESC Document 34 Filed 09/03/20 Page 7 of 18




statement, nor does it allege a causal connection. Id. With respect to any Fourteenth Amendment

claim, Defendants argue that Mandawala does not allege he was deprived of a property interest

and that a Fourteenth Amendment claim requires state action. Id. (citing Caleb v. Grier, 598 Fed.

App’x 227, 233-234 (5th Cir. 2015).

       To state a retaliation claim in an education context, a plaintiff must establish a prima

facie case by plausibly alleging: (1) he engaged in a protected activity, (2) the school or its

representatives took an adverse action against him, and (3) a causal connection exists between

the protected activity and the adverse action. Muslow v. Bd. of Supervisors of La. State Univ.,

No. 19-11793, 2020 U.S. Dist. LEXIS 65368, at *50 (E.D. La. Apr. 14, 2020) (collecting cases).

Causation is plausibly alleged when the plaintiff establishes a defendant knew that the plaintiff

“engaged in any protected activity” at the time of the alleged retaliation. Collins v. Jackson Pub.

Sch. Dist., 609 F. App’x 792, 795 (5th Cir. 2015) (per curiam) (quoting Watts v. Kroger Co., 170

F.3d 505, 512 (5th Cir. 1999)). Because not all speech is protected by the First Amendment, to

allege a plausible claim that his speech was the basis for the school’s retaliation, a student must

identify the statements he relies on. Judeh v. La. State Univ. Sys., No. 12-1758, 2013 U.S. Dist.

LEXIS 55574, at *12 (E.D. La. Apr. 18, 2013).

       A claim that an educational institution exacted discipline without first affording notice

and an opportunity to be heard, requires a plaintiff to allege facts sufficient to show (1) that he

was deprived of a liberty or property interest protected by the Due Process Clause, and (2) that

he was deprived of that interest without constitutionally adequate process. Id. at *13.

       Construed liberally, Mandawala’s prima facie case for retaliation is this: (1) he objected

to an assignment, saying “I cannot do this because it’s not part of my school work” (protected

activity); (2) Baptist failed him and required him to retake and again pay for the course (adverse

action); (3) almost immediately after Mandawala voiced his objection, the instructor demanded
                                                 7
      Case 5:19-cv-01415-JKP-ESC Document 34 Filed 09/03/20 Page 8 of 18




Baptist remove Mandawala from the clinical site and recommended it fail him (causal

connection). Mandawala’s due process claim alleges: (1) he was denied the opportunity to

complete a course he paid for (property interest); and (2) being told on the last day of school that

Baptist failed him and he would have to retake and again pay for the course is not consistent with

due process.

       In an education context, First Amendment rights are “analyzed in light of the special

characteristics of the school environment.” Widmar v. Vincent, 454 U.S. 263, 267 n.5 (1981).

Where there is “no finding and no showing” that engaging in speech would “materially and

substantially interfere with the requirements of appropriate discipline in the operation of the

school,” a prohibition against speech “cannot be sustained.” Tinker v. Des Moines Indep. Sch.

Dist., 393 U.S. 503, 509 (1969) (citing Burnside v. Byars, 363 F.2d 744, 749 (5th Cir. 1966)).

       Construing the facts in the light most favorable to Mandawala, Ms. Jackson gave him a

low grade and recommended Baptist fail him because he verbally contradicted her directive to

conduct a vascular sonogram. Mandawala alleges he was genuinely surprised when Ms. Jackson

instructed him to conduct a vascular sonogram and questioned the assignment because he

believed vascular sonography was an elective.

       Defendants argue that Mandawala’s claim must fail because he “has not alleged that this

speech was a matter of public concern.” ECF No. 23 at 10. Mandawala’s speech was not made in

a context that requires the Court to include that discussion in its analysis. See, e.g., Bradshaw v.

Pittsburg Indep. Sch. Dist., 207 F.3d 814, 816 (5th Cir. 2000) (noting that “[a]s a threshold

requirement to constitutional protection, the public employee must establish that her speech

addressed a matter of public concern”) (emphasis added). Defendants further contend that “it is

entirely unclear what adverse action Plaintiff alleges was the result of this statement.” ECF No.

23 at 10. Mandawala clearly alleges he was failed for voicing his objection to Ms. Jackson’s
                                                 8
      Case 5:19-cv-01415-JKP-ESC Document 34 Filed 09/03/20 Page 9 of 18




directive to conduct a vascular sonogram. As to the causal connection between his alleged

protected activity and an adverse action, Mandawala alleges Ms. Jackson’s retaliation was almost

immediate—the following day she wrote to Baptist, demanded Mandawala’s immediate removal,

and recommended that Baptist fail him. ECF No. 22 at 5, par. 32.

       However, Ms. Jackson did not fail Mandawala, Baptist did. Mandawala does not allege

temporal proximity between receipt of Ms. Jackson’s email and Baptist’s decision to fail him.

Mandawala alleges Baptist administrators did not tell him he failed the course and would have to

retake it until the last day of school. Baptist presented to Mandawala emails from Ms. Forminos

and Ms. Jackson in support of its decision to fail him. Construing the amended complaint in the

light most favorable to Mandawala and construing all reasonable inferences in his favor,

Mandawala does not allege sufficient facts to infer Baptist retaliated against him for his protected

speech. For this reason, Mandawala’s retaliation claim is dismissed.

       Mandawala’s procedural due process claim fails as a matter of law. Procedural

requirements that attach to academic decisions are “far less stringent” than those that exist when

a student challenges a disciplinary decision. Board of Curators of Univ. of Missouri v. Horowitz,

435 U.S. 78, 86 (1978). A dismissal for academic cause entitles a student to an “‘informal give-

and-take’ between the student and the administrative body dismissing him that would, at least,

give the student the opportunity to characterize his conduct and put it in proper context,”

Horowitz, 435 U.S. at 86 (quoting Goss v. Lopez, 419 U.S. 565, 584 (1975); it does not require a

hearing. Ekmark v. Matthews, 524 F. App’x. 62, 64 (5th Cir. 2013) (per curiam).

       Construing the facts in the light most favorable to Mandawala he received sufficient

process. On the last day of school, Baptist administrators met with Mandawala, informed him he

failed the course, explained to him why he failed the course, and told him that he would have to

retake the course in order for it to count toward his graduation requirements, which included
                                                 9
     Case 5:19-cv-01415-JKP-ESC Document 34 Filed 09/03/20 Page 10 of 18




paying for the course a second time. ECF No. 22 at 5, par. 34. This process meets the standard

courts have found sufficient in similar circumstances. See, e.g., Ekmark, 524 F. App’x. at 64

(holding that medical resident who was notified of reason for his suspension was given adequate

process); Davis v. Mann, 882 F.2d 967, 975 (5th Cir. 1989) (holding that dental resident who

received an informal hearing “received even more procedural protections than are required by

the Fourteenth Amendment”); Wren v. Midwestern State Univ., No. 7:18-cv-00060-O-BP, 2019

U.S. Dist. LEXIS 118143, at *40 (N.D. Tex. June 25, 2019) (dismissing due process claim of

nursing student who had been informed of her unsatisfactory performance and, rather than

retaking the failed course, she withdrew from the program). Accordingly, Mandawala’s due

process claim is dismissed.

C. 42 U.S.C. §§ 1983, 1985(2), 1986

       Defendants argue this Court does not have subject matter jurisdiction over Mandawala’s

claims brought pursuant to 42 U.S.C. §§ 1983, 1985, and 1986 because these claims are,

collectively, an attempt to re-litigate his state court claim. The Court disagrees. Claims brought

under federal law are clearly within the jurisdiction of this Court. The allegations set forth in the

amended complaint with respect to the sections cited do not reurge the allegations made in the

state court petition but make clear Mandawala believes counsel for Baptist and the state court

judge engaged in improper ex parte communication.

       Defendants further contend that the state court hearing transcript shows Mandawala was

given an opportunity to be heard and was afforded due process because Judge Gonzales

considered all of the pleadings in the matter, heard the arguments of the parties, and informed

Mr. Mandawala that he could appeal her ruling. Defendants also argue that Mandawala cannot

state a claim under § 1983, § 1985, or § 1986 because the Defendants are not state actors,

Mandawala was not deprived any right conferred by the constitution or federal law, and he has
                                                 10
     Case 5:19-cv-01415-JKP-ESC Document 34 Filed 09/03/20 Page 11 of 18




alleged only his subjective belief that Blaine Holbrook (“Holbrook”), Nicki Elgie (“Elgie”), and

Judge Gonzales engaged in a conspiracy.

       To state a claim under § 1983, a plaintiff must allege that a “person,” while acting under

color of state law, deprived him of a right guaranteed under the Constitution or a federal statute.

West v. Atkins, 487 U.S. 42, 48 (1988). The employee of a private entity acts under color of state

law “when that entity performs a function which is traditionally the exclusive province of the

state.” Wong v. Stripling, 881 F.2d 200, 202 (5th Cir. 1989). A private party who is alleged to

have conspired with or acted in concert with state actors may be acting under color of state law

and held liable under § 1983. Priester v. Lowndes Cty., 354 F.3d 414 (5th Cir. 2004), cert.

denied, 543 U.S. 829 (2004). A conspiracy is shown where a plaintiff plausibly alleges: (1) an

agreement between the private and public defendants to commit an illegal act and (2) a

deprivation of constitutional rights. Id.; see also Avdeef v. Royal Bank of Scotland, P.L.C., 616 F.

App’x 665, 676 (5th Cir. 2015).

       To state a claim under § 1985(2), a plaintiff must allege a conspiracy to impede, hinder,

obstruct, or defeat the due course of justice in a state or territorial court. Section 1985 requires

that the conspirators’ actions be motivated by an intent to deprive their victim of the equal

protection of the laws. “The language requiring intent to deprive of equal protection, or equal

privileges and immunities, means that there must be some racial, or perhaps otherwise class-

based, invidiously discriminatory animus behind the conspirators’ action. The conspiracy, in

other words, must aim at a deprivation of the equal enjoyment of rights secured by the law to

all.” Kush v. Rutledge, 460 U.S. 719, 726 (1983) (quoting Griffin v. Breckenridge, 403 U.S. 88,

102 (1971) (emphasis in original)) . To bring § 1985 claim, a plaintiff must allege:

       (1) the defendants conspired (2) for the purposes of depriving, either directly or
       indirectly, any person or class of persons of the equal protection of the laws, or of
       equal privileges and immunities under the laws, and (3) one or more of the
                                                11
     Case 5:19-cv-01415-JKP-ESC Document 34 Filed 09/03/20 Page 12 of 18




       conspirators committed some act in furtherance of the conspiracy; whereby (4)
       another person is injured in his person or property or deprived of having and
       exercising any right or privilege of a citizen of the United States; and (5) the
       action of the conspirators is motivated by a racial animus.

Horaist v. Doctor’s Hosp. of Opelousas, 255 F.3d 261, 270 n.12 (5th Cir. 2001) (citing Wong v.

Stripling, 881 F.2d 200, 202-03 (5th Cir. 1989)).

       To state a claim under § 1986, a plaintiff must state a valid claim under § 1985. Section

1986 imposes liability on individuals who have knowledge of a conspiracy under § 1985 but fail

to take preventative action. Thus, a § 1986 claim must be predicated upon a valid § 1985 claim.

Newberry v. E. Tex. State Univ., 161 F.3d 276, 281 n.3 (5th Cir. 1998).

       Read liberally, Mandawala alleges that Defendants Holbrook and Elgie, acting as counsel

for Baptist and TENET, failed to serve Mandawala with one or more motions, Holbrook and

Elgie presented the motion(s) to Judge Gonzales ex parte, Judge Gonzales took the bench,

granted the motions, and dismissed Mandawala’s state court case. ECF No. 22, pars. 35-42.

       Mandawala’s § 1983 claim fails for several reasons. First, as counsel representing Baptist

and TENET, the Court cannot find Holbrook and Elgie were state actors acting under color of

state law. See Gipson v. Rosenberg, 797 F.2d 224, 225 (5th Cir. 1986) (holding that private

attorneys are not state actors), cert. denied, 481 U.S. 1007 (1987). Second, even if Holbrook and

Elgie were employees of Baptist or TENET, Mandawala alleges no facts to show that Baptist or

TENET is an arm of the state for purposes of 42 U.S.C. § 1983. Therefore, Mandawala fails to

state a claim under § 1983 because the allegations do not evince an agreement between

Holbrook, Elgie, (private individuals) and Judge Gonzales (a state actor) to commit an illegal act.

       As Mandawala does not allege any racial or class-based discriminatory animus, he failed

to state § 1985 and § 1986 claims. Additionally, Mandawala was present at the state court

hearing and, contrary to the allegation in his amended complaint, he was allowed to argue the

                                                12
     Case 5:19-cv-01415-JKP-ESC Document 34 Filed 09/03/20 Page 13 of 18




motions pending before Judge Gonzales. As this Court noted in its order on Defendants’ first

motion to dismiss, “any suggestion of wrongdoing by Judge Gonzales is contradicted by the

transcript attached to Mandawala’s Complaint. The transcript shows Judge Gonzales considered

all of the pleadings in the matter, heard the arguments of the parties, and informed Mandawala

that he could appeal her ruling.” ECF No. 19 at 6-7 (citing ECF No. 1 at 68-71). Additionally,

Judge Gonzales informed Mandawala that the state court did not have jurisdiction over federal

claims, stating, “you seem to try to be alleging some federal law complaints, which certainly this

court would not have jurisdiction over.” ECF No. 1 at 68. Thus, Mandawala’s allegation that he

was denied due process at the state hearing fails as a matter of law.

       For the reasons expressed above, Mandawala has failed to state a claim under 42 U.S.C. §

1983, § 1985(2) or § 1986 and these claims are dismissed.

D. Breach of Contract

       Defendants contend the amended complaint does not allege the required elements or the

factual support for breach of contract, to wit: “(1) the existence of a valid contract; (2)

performance or tendered performance by the plaintiff; (3) breach of the contract by the

defendant; and (4) damages sustained by the plaintiff as a result of the breach.” ECF No. 23 at 13

(quoting Smith Int’l, Inc. v. Egle Group, LLC, 490 F.3d 380, 387 (5th Cir. 2007)).

       Defendants contend the amended complaint does not allege the required elements or the

factual support for conversion, to wit: (1) the plaintiff owned or had legal possession of the

property or entitlement to possession; (2) the defendant unlawfully and without authorization

assumed and exercised dominion and control over the property to the exclusion of, or

inconsistent with, the plaintiff’s rights as an owner; (3) the plaintiff demanded return of the

property; and (4) the defendant refused to return the property. ECF No. 23 at 13 (citing Smith v.

Maximum Racing, Inc., 136 S.W.3d 337, 341 (Tex. App.—Austin 2004, no pet.)).
                                                13
     Case 5:19-cv-01415-JKP-ESC Document 34 Filed 09/03/20 Page 14 of 18




       The amended complaint alleges Mandawala entered into a contract with Baptist by which

it promised to provide education sufficient to prepare him to work as a sonography technician in

exchange for payment for said education. Mandawala alleges he tendered performance by paying

for and participating in the courses. Mandawala alleges that the contract required Mandawala to

complete a specific number and certain types of scans to receive his diploma and required

Baptist to provide the necessary equipment and instructors for the students to complete the

required scans. Baptist allegedly breached the contract when it failed to supply the necessary

instructors and therefore, he was unable to complete the required number of scans. Mandawala

further alleges Baptist set a core curriculum. Baptist allegedly breached the agreement to provide

its promised core curriculum when it changed the core curriculum without giving notice.

Mandawala’s alleged damages include payment for a course for which he did not receive credit

due to Baptist’s breach. ECF No. 22, pars. 4-35, 107-119; see also ECF No. 25 at 4.

       While the circumstances differ under which courts have found contracts between students

and education institutions, contracts have been found to exist. See, e.g., Univ. of Tex. Health Sci.

Ctr. v. Babb, 646 S.W.2d 502, 506 (Tex. App.—Houston [1st Dist.] 1989, writ denied) (holding

that “a school's catalog constitutes a written contract between the educational institution and the

patron, where entrance is under its terms”); Anyadike v. Vernon Coll., No. 7:15-cv-00157-O,

2016 U.S. Dist. LEXIS 191886, at *14-19 (N.D. Tex. Mar. 14, 2016) (finding that the college’s

student handbook was not a contract); Doe v. Va. Coll., LLC, No. 1:19-CV-23-RP, 2019 U.S.

Dist. LEXIS 38972, at *4 (W.D. Tex. Mar. 12, 2019) (enforcing arbitration clause in college

enrollment contract). In this case, construing the facts alleged in the light most favorable to

Mandawala and upon drawing all reasonable inferences in his favor, Mandawala alleged facts

sufficient to state a contract claim. Mandawala’s allegations do not support a conversion claim.

       Accordingly, the contract claim will proceed and the conversion claim will be dismissed.
                                                14
     Case 5:19-cv-01415-JKP-ESC Document 34 Filed 09/03/20 Page 15 of 18




E. Defamation

        Defendants assert that Mandawala has not alleged facts to support a defamation claim, to

wit: that the defendant (1) published a false statement of fact to a third party; (2) the statement

was defamatory concerning the plaintiff; (3) the defendant acted negligently regarding the truth

of the statement; and (4) in some instances, the plaintiff incurred damages. See Azadpour v. Blue

Sky Sports Ctr. Of Keller, 2018 U.S. Dist. LEXIS 149606, at *7 (N.D. Tex. 2018). Additionally,

Texas federal district courts require defamation claims to specifically allege “the time and place

of the publication.” Garrett v. Celanese Corp., 2003 U.S. Dist. LEXIS 14905, No. 3:02-CV-

1485-K, 2003 WL 22234917, at *4 (N.D. Tex. 2003), aff’d, 102 Fed. Appx. 387 (2004); Jackson

v. Dallas Indep. Sch. Dist., 1998 U.S. Dist. LEXIS 10328, No. CIV. A. 398-CV-1079, 1998 WL

386158, at *5 (N.D. Tex. 1998), aff’d, 232 F.3d 210 (5th Cir. 2000).

        The amended complaint references emails sent between Baptist faculty, administrators,

and clinical site staff, but does not allege that any statement was published to a third party. The

allegation that Ms. Forminos falsely reported to Baptist that a patient complained about

Mandawala is troubling. However, to state a claim, Mandawala must allege more than the

existence of a potentially defamatory statement. Because this claim lacks the specificity required

to state a claim, it will be dismissed.

F. Intentional Infliction of Emotional Distress

        Under Texas law, intentional infliction of emotional distress has four elements: (1) the

defendant acted intentionally or recklessly; (2) the conduct was extreme and outrageous; (3) the

defendant s actions caused the plaintiff emotional distress; and (4) the emotional distress suffered

by the plaintiff was severe. Mattix Hill v. Reck, 923 S.W.2d 596, 597 (Tex. 1996) (citing

Twyman v. Twyman, 855 S.W.2d 619, 621 (Tex.1993)). The defendant’s conduct must have been

“so outrageous in character, and so extreme in degree, as to go beyond all possible bounds of
                                                15
      Case 5:19-cv-01415-JKP-ESC Document 34 Filed 09/03/20 Page 16 of 18




decency, and to be regarded as atrocious, and utterly intolerable in a civilized community.”

Twyman, 855 S.W.2d at 621; Hirras v. Nat’l R.R. Passenger Corp., 95 F.3d 396, 400 (5th Cir.

1996).

         Intentional infliction of emotional distress is a “gap-filler” tort that was “judicially

created for the limited purpose of allowing recovery in those rare instances in which a defendant

intentionally inflicts severe emotional distress in a manner so unusual that the victim has no

other recognized theory of redress.” Standard Fruit and Vegetable Co. v. Johnson, 985 S.W.2d

62, 68 (Tex. 1998); Hoffmann-La Roche, Inc. v. Zeltwanger, 144 S.W.3d 438, 447 (Tex. 2004).

This cause of action is “never intended to supplant or duplicate existing statutory or common-law

remedies.” Toronka v. Cont’l Airlines, Inc., 649 F. Supp. 2d 608, 612-13 (S.D. Tex. 2009)

(quoting Creditwatch, Inc. v. Jackson, 157 S.W.3d 814, 816 (Tex. 2005)).

         Here, Mandawala bases his claim for intentional infliction of emotional distress on the

same underlying conduct and facts as the other claims under which he seeks to recover.

Mandawala did not allege any additional facts in support of his intentional infliction of emotional

distress claim. Thus, upon construing the facts asserted in the complaint in the light most

favorable to Mandawala and upon drawing all reasonable inferences in his favor, the Court must

conclude Mandawala cannot assert facts to support a claim for intentional infliction of emotional

distress.

         Even if Mandawala were allowed to re-plead this cause of action, he cannot assert an

intentional infliction of emotional distress claim, as it is based on the same underlying conduct as

his claims for discrimination. Therefore, Mandawala’s intentional infliction of emotional distress

claim is dismissed.




                                                16
      Case 5:19-cv-01415-JKP-ESC Document 34 Filed 09/03/20 Page 17 of 18




                                       CONCLUSION

        For the reasons set forth above, Defendants’ Motion to Dismiss (ECF No. 23) is

GRANTED IN PART AND DENIED IN PART.

        In the Order denying Defendants’ first motion to dismiss, this Court provided to

Mandawala a statement of the complaint’s deficiencies. The Court has read the amended

complaint and response to Defendants’ current motion to dismiss liberally, affording Mandawala

the benefit of any doubt. The Court accepted as true the allegations of material fact in the

amended complaint and construed them in the light most favorable to Mandawala. In each

instance in which the Court concluded that a claim must be dismissed, it did not find any

deficiencies that could be cured by amendment. Thus, dismissal of these claims with prejudice is

warranted because Mandawala has previously been granted leave to amend after being apprised of

the deficiencies in his pleading.

        Accordingly, the following claims are DISMISSED WITH PREJUDICE: Title VI

(discrimination based on race or national origin); First Amendment (retaliation); Fourteenth

Amendment (due process); 42 U.S.C. § 1983; 42 U.S.C. § 1985; 42 U.S.C. § 1986; Conversion;

Defamation; Intentional Infliction of Emotional Distress. The following claims SHALL

PROCEED: Title IX (discrimination based on sex); Contract.

        The Court’s previous Order granted Mandawala leave to amend his complaint to name

the proper parties. The amended complaint names Baptist School of Health Professions, TENET,

Blaine Holbrook, and Nicki Elgie. Accordingly, the following Defendants are DISMISSED from

this lawsuit: North Central Baptist Hospital, St. Luke’s Hospital, Baptist Medical Center,

Resolute Hospital, Mission Trails Baptist Hospital. The claims that are proceeding do not

implicate Defendants Blaine Holbrook and Nicki Elgie. Accordingly, Defendants Blaine

Holbrook and Nicki Elgie are DISMISSED from this lawsuit.

                                              17
     Case 5:19-cv-01415-JKP-ESC Document 34 Filed 09/03/20 Page 18 of 18




       It does not appear that TENET has been served. Accordingly, on or before September

30, 2020, Plaintiff Symon Mandawala shall SHOW CAUSE why TENET should not be

dismissed from this lawsuit. This matter is set for status conference before the undersigned on

October 2, 2020 at 11:00 AM. An order specifying whether the conference will proceed in

person or via Zoom will follow.

       It is so ORDERED.

       SIGNED this 3rd day of September 2020.



                                           JASON PULLIAM
                                           UNITED STATES DISTRICT JUDGE




                                              18
